The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 10, 2014

                                      No. 04-14-00432-CR

                                     Otto Ray KIETZMAN,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

            From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                 Trial Court No. 2013W0631
                        Honorable Andrew Carruthers, Judge Presiding


                                         ORDER
        On July 10, 2014, appellant’s court-appointed attorney filed a brief pursuant to Anders v.
California, 368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on
appeal. By order dated August 12, 2014, appellant was ordered to file his pro se brief in
response to the Anders brief no later than September 10, 2014. On September 5, 2014, appellant
filed a motion to dismiss which this court construes as appellant’s pro se brief. The clerk of this
court is DIRECTED to set this appeal “at issue” in the court’s case management system so that
the appeal is available for submission and decision.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court